In an action by a wife to annul a marriage, an order was made on reargument granting custody of the child of the parties to the wife and granting the husband visitation rights. The appeal is from so much of the order as provides that visitation shall take place in the presence of a third party to be named by appellant or in lieu thereof in appellant’s presence, and as provides for visitation on certain designated holidays. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.